Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 1 of 17 PageID# 6




          EXHIBIT ONE
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 2 of 17 PageID# 7




  VIRGINIA
                       IN T}TE CIRCI]IT COURT FOR FAIRFAX COUNTY


  JUAN CARLOS N{ENDEZ
  6451 Lee highway, # 308
  Fairfhx, VA 22031

                         Plaintiff,                    Case No.:
                                                                   a0xs           1ri7s6,,
  AI(IEM FOGG
  5   107 Goodnow Road, #F
  Baltirnole, MD 21206

  AND

  FLEET TRANSIT,INC

  Sen e Registered Agent:
  Clifford Lee Hardwick
  201 North Charles St., Suite 1501
  Baltimore, MD 212014

                         l)efendant's,


                                              coMPLiqINT

          COMES NOW the Plaintiff, Juan Carlos Mendez, by and tluough counsel, Kara Kristie

  Bennis and Wingfielcl, Ginsburg        & Lipp P.C. and moves this Honorable   Court for Judgmenl

  against the Defendant's Akiem Fogg and l'leet Transit, lnc., on the grounds and in tJre amounts

  set forth belora':




                                                       FACTS

           l.      On or about February 08, 2017, ar approximately 08:59 p.m., Plaintiff Jrun Carlod

  Mendez Qrereinafter,    "Plaintiff'), wes operating a vehicle at or near i-495 SB, in     Fairfax,

  Virginia,



                                                 -t-
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 3 of 17 PageID# 8




          2.      At said time and place, a vehicle operated by Defendant Akiem Fogg (hereinaJier

  "Defendant Fogg') was also traveling at or near I.495 SB, in Fairfax, Virginia.

          3.      At said time and place, Defendant Akierrr Fogg was operating      a vehicle owned

  Defendant Fleet Transit, Ittc. (hereinafier, ooDefendant Fleet Transit") with their pemrission

  acting as their agenVservanVemployee, when he struck the PlaintifPs v,shicle at or pear the

  SB, in Fairfax, Virginia.

                          couN,I I- JUAII cAIrLos MENDEZy. AKIEM FoGg
          4.      Plaintiff.luar: Carlos Mendez incorporates by refbrcnce here all facts and

  allegation.s set forth above and further states.

          5.      At   said tirne and placq   it   was the duty of Defendant Fogg to operate hir

  vehicle in a manner fi-ee from negligenoe and with due regard for the safety      o:f   othel persous

  the roadway, including the Plaintiff Mendez.

          6.     Notwlthstauding these duties, Defendart Fogg, negligently and carelessl

  operated his motor vehicle, so as to cause a collision with tire PlaintiffMendez.

          7.      Defendant Fogg was negligent in the operation of the vehicle by failing to pay ful

  time and attention to the operation of the vehicle, *biling to look to avoid the collision. failing

  obey all posted road signs and signals, failing to exeroise reasonable care in the operation of

  vehicle, t'ailing to avoid a collision, and otherwise by operatiug the vehicle in a negligent

  careless manner in violation with the uaffic rules and regulations then and there in effect.

          8.     As a result of the Defendart Fogg's negligence, Plaintiff Mendez
  serious and permanent bodily injuries, sustained pr.opefly damage, incurred and continues

  incur expenses for medical care and treatment, lost and continues to lose time and money




                                                     -t.
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 4 of 17 PageID# 9




  his employment, sustained and eo$tinues to sustain pain, suffering              zurcl discornfort, and

  otherwise injured and dan:aged.

                       COU,NT   II- JUAN CARLQS iI{ENDFZ              v, FLE-ET TRAN$IT. INC.

            9.       Plaintiff Juau Car'los Merrdez incorporates by reference here all facts and

  allegations set forth above and fi:rdrer states.

            10,      At said time and place, it was the duty of the Defendant Fleet Transit, Inc., by

  tlrrough their agent/ employee/ Servant Defendant Fogg to operete his motor vehicle in a

  free ftom negligence and with due regard for the safety               of other persons on the ro
  including the Plaintiff Mendez,

            I   l.   Notrvithstanding these duties, Defondant Fleet Transit, negligently and

  operated his motor vehicle, so as to cause     a.   collision with Plaintiff Mendez.

            12.      Defendant Fleet Transit was negligent in the operation of the vehjcle by failing

  pay full time and atlention to the operation of the vehicle, failing to look to avoicl the

  failing to obey all posted road sigus and signals, failing to exercise reasonable care in

  operation of a vehicle, failing to avoid a collision, and otherwise by operatiug ttre vehicle in

  negligent and caroless rnaruer in violation with the traffic rules and regulations then and there

  effect.

            13.      As a result of the Defendant Fleet Transit's negligence, PlaintiffIvlendez

  sustained serious and pern:anent bodily injuries, sustained property damage, incurred and

  continues to incur expen,ses lbr medical care and treatnxent, Iost and continues to lose time and

  money from his employment, sustained and continues to sustain pain, suffering zuld discornfort,

  and was otherwise injured and damaged.




                                                       -3-
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 5 of 17 PageID# 10




          WI{EREFORE, Plaintiff Juan Carlos Mendez              denrands judgment against the

   Defendant's, Akiem Fogg and Fleet Trnnsit, Inc., jointly and severally, in the sum of not less

   than FIVE   MILLION DOLLARS ($5,000,000.00) prus intsrest and costs.


                                                Juan Carlos Mendez
                                                By Corrnsel


                                                '-'iifriiin*'
                                                Kara Kristie Bennis, VSB #652d6
                                                Wingfield, Oinsburg & Lipp P.C.
                                                700 Fifth Street, N.W,, Suite 300
                                                Washington, D.C. 20001
                                                Phone: (202) 789-8000
                                                Fax: (877) 471-2Q19
                                                e-rnail   :   lcbennis(d)drnviqi urylaw.corn




                                               -4-
               Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 6 of 17 PageID# 11
212712019                                                                                                 FullCourt Enterprise - ROA Listing


                                                                                                  Fairfax County Circuit Court                                                         .



  SEARCHES                CA$ES                                                                                                                                                                       LOGI

    FU&LIC j { it8sd"?,               JusR Carlss. Ceas t{talory. tl..-ttte"S0'15?*t. ftAA Sssm*/y. ROA Ltctlflg


    ROA Ll STI               N   G *       CL-20'1840't5788 JuancsrlosMends:E.AklemFoggetal'                                                                           CASE STATUS r       Pondlng.Novs,20

    REPCRT                  OPTIONS
                              srlow clenx to'sii,B
                             suow noacooesffi
                                 sHow.ruocesiffi
        sHow        sTNGLE    ENrnv ro1 94ru5p6
                    RoA coDEs oN SAME DAYld..
                            wrx oocurueruffi                     I:J
                         sonr usrrNo onoenlffi                   1l.r   Newst FiGt,.:; Oldast FiFt

    ROAS
                    ,   oz21no19                JUDGE    l   NoJudse                         CLERK   '
                                      Email notilietion sent to attorney Matkels with sh3duling ffilerence notl€ atlached
             NOTIFICATION


                    '   ou1912019               JUDGE    r   Delendant                       CLERK
                                                                                                     '
                                                    Floet Transit, lnc
             ANSWER        Ansrer               ol Shauoh-Tal Fogg
             ATTY RFTAINED App€aEnc€ lilad by Attomey Jsms N. Ma*sls, Jacksn & Campboll, P.C. for Akiom Fogg.


                    , 0112U2A19                 JUDGE
                                                         ' Penneys.Az€mte                    CLERK   l
                                                    - Agr€d                           that                 b€, €nd
             ORD
                                      Fogg and Fle€t Translt, lnc       Hpof,d to the Compldlnt ba, snd         ls oxtend€d   days from           Order


                    , A1N7l2O1g                 JUDGE    ,   NoJudge                         CLERK }
                                                 notie       sch€dullng enf€ren€ mailod to Aki6m Fogg. Retum lo               Not Dsltuemble as                    io FoNard

                    |   12n0t2018               JUDGE    '   NoJudg€                         CLERK }
                                      Hearing


                    , 12117120't8               JUDGE    I   NoJudge                         CLERK ,
                                                                                             on
       S     sEnv                                                 -12l1712018 - ln PeBon
                                                  lssued for           to            on                         to
             SERV



                    '   11lOAl2O18              JUDGE    }   NoJudge                         CLERK
                                                                                                     '
       ffi   rssuEp
                                              Clifford Lm
                                                   lssued lor Servi€ lo                 on                      to                                    Sgrye   07               Road    MD 21206


                    t   11t05r'2018             JUDGE
                                                         '   No Judge                        CLERK ,

                                      Complaint ($500,000.01 & above) (C) flled by Wngfleld, Glnsburg & Llpp P.C., Re@lpt Amunt: 0346.00 Reelpt #: 809895
             FILED
                    ACTION TYPE        r   Complaint ($500,000.01 & abov€) (C)
             ATTY RETAINED AppeaEne liied by Attomey KaE Krlstle Bennls, J E Wngfleld & Asoclates for Juan Csds M6nds.




       MW




https://ccr.fa rfaxcou
                i             nty. gov/f    ullcourtweb/roa Listi n g.do                                                                                                                               1t1
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 7 of 17 PageID# 12




VIRGINIA:
                                                                                          8(1
                                                                                          n.a
             IN THE CIRCUIT COURT FOR THE COUNTY O F'FAIRFAIg                             *        E.
                                                                                *A:    S 22
JUAN CARLOS MENDEZ,                         )
                                            )
                                                                                '*4"- \P Ap
                                                                                t:.-': " <11{
              Plaintiff'                    )
                                                                                 r'.!i.-,
                                                                                  v-:-.
                                                                                              T*
                                                                                              d4
                                                                                                        I:.
                                                                                                          )

                                            )
                                                    Cnse No. CL20l8-15786
                                                                          '"'.,   ')J-        5          r'r
                                                                                                         ')
v.                                          )
                                            )
                                                                                                e
SHAUGH-TAI FOGG,           et al.,          )
                                            )
              Defendants.                   )
                                            )

                               ANSWER OF SHAUGH'TAI FOGG

       COMES NOW Defendant Shaugh-Tai Fogg ("FoBg"), by undersigned counsel, and

hereby submits this Answer to the Complaint filed by the Plaintiff, Juan Carlos Mendez.

                                            FACTS

      1.   Fogg admits the allegations of Paragraph 1 of the Complaint.

     2.    Fogg admits the allegations of Paragraph 2 of the Complaint,

     3.    Fogg admits that he was an employee of Defendant Fleet Transit, Inc. on February 8,

           2017. The remaining allegations of Paragraph 3 of the Complaint are denied.

              COUNT I      -   JUAN CARLOS MENDEZ v. SHAUGH-TAI FOGG

      4.   Fogg hereby incorporates by reference all responses to Paragraphs 1-3 of                the


           Complaint.

      5.   The allegations of Paragraph 5 of the Complaint state alegal conclusion to which no

           response is required,

      6.   Fogg denies the allegations of Paragraph 6 of the Complaint.

      7.    Fogg denies the allegations of Paragraph 7 of the Complaint.

      8.    Fogg denies the allegations of Paragraph 8 of the Complaint'
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 8 of 17 PageID# 13




              COUNT II     -   JUAN CARLOS MENDEZ v. FLEET TRANSIT' INC.

     g.       Fogg hereby incorporates by reference        all   responses   to   Paragraphs   l-8 of   the


              Complaint.

     10.      The allegations of Paragraph 10 of the Complaint are not directed against Fogg, and

              therefore Fogg has no obligation to respond. To the extent a response is necessary,

              Fogg denies those allegations.

       11.    The altegations of Paragraph 11 of the Complaint are not directed against Fogg, and

              therefore Fogg has no obligation to respond. To the extent a response is necessary,

              Fogg denies those allegations.

        12.   The allegations of Paragraph 12 of the Complaint are not directed against Fogg, and

              therefore Fogg has no obligation to respond. To the extent a response is necessary,

              Fogg denies those allegations.

        13.   The allegations of Paragraph 13 of the Complaint are not directed against Fogg, and

              therefore Fogg has no obligation to respond. To the extent a response is necessary,

              Fogg denies those allegations.

        14.   Fogg hereby denies any allegations of the Complaint not specifically admitted to

              herein.

                                    AFFIRMATIVE DEFENSES

  A.     Plaintiff has failed to state a claim upon which relief may be granted.

  B.     plaintiff is precluded from recovery based on his own contributory negligence.

   C.    Plaintiff has failed to mitigate his damages.

   D.     Plaintiff was not injured, or injured to the extent claimed'

   E.     Fogg is not liable to Plaintiff because of the intervening acts or omissions of other parties'

                                                     2
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 9 of 17 PageID# 14




      F.    Fogg is not liable to Plaintiff because Fogg's actions were not the proximate cause of

            Plaintiff   s alleged injuries.

       G.   Fogg will raise such other defenses as may become evident through trial.

            WHERBFORE, Defendant Shaugh-Tai Fogg respectfully requests that judgment be

 entered in favor of Defendant Shaugh-Tai Fogg as against Plaintiff Juan Carlos Mendez, and that

 the Complaint be dismissed with prejudice, along with any other relief this Court deems just and

 necessary.

                                                         Respectfully submitted,

                                                         SHAUGH-TAI FOGG,
                                                         By counsel:

 JACKSON & CAMPBELL, P.C.



 James N. Markels
 .i   markel s@ nckscamp.com
  Il2O 20o'Street, N.W.
  South Tower, Third Floor
 Washington, D.C. 20036-3 437
 Telephone: Q02) 457 -t600
 Facsimile: (202) 457 -167 8
 Counsel for Defendant Shaugh'Tai Fogg




                                         CpRT,IFICATE* OF SERVTC E

             I hereby certify that on the lgth day of February, 2019, a true and   accurate copy of the
  foregoing was served via first class mail and email on:

      Kara Kristie Bennis, Esquire
      WINGFIELD, GINSBURG & LIPP, P.C,
      700 Fifth Street, N.W., Suite 300
      Washington, D.C.20001
      Counselfor Plointiff

                                                          James   N. Markels

                                                     3

      4206835v.1
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 10 of 17 PageID# 15




 VIRGINIA:

                     IN THE CIRCUIT COURT FOR THE COUNTY OF FAIRFAX

 JUAN CARLOS MENDEZ,                              )                                              t\,
                                                  )                                       t--r
                                                                                          -e
                                                                                          .ryl   \o
                      Plaintiff'                                                       xr- #           o
                                                  )                                  -n:x!-            C
                                                  )                                  tr:.ll
                                                                                     n \ i;::
                                                                                              i:e =;
                                                                                                  -r -n
 v.                                               )       Case No.   CL2018-15786    13; G
                                                                                     :-:---r
                                                                                                       ,AF
                                                                                                          m
                                                                                                       l-..1
                                                  )                                              F.
                                                                                                 ry
                                                                                                       -lr=
 SHAUGH-TAI FOGG, et al.,                         )                                  -"i t-'
                                                                                     i'
                                                                                                       r,J
                                                  )
                      Defendants.                 )                                      .{      u1    (n


                                   pEMpRRER On FLEET TRANSI,T. INC.

               COME NOW Defendant Fleet Transit, Inc. ("Fleet Transit"), by counsel, pursuant to

 Rule 3:8 of the Rules of the Supreme Court of Virginia, and hereby submits this Demuner to the

 Complaint filed by Plaintiff Juan Carlos Mendez, and in support thereto respectfully invites this

 Court's attention to the attached Memorandum of Points and Authorities.

                                                          Respectfully submitted,

                                                          FLEET TRANSIT, INC.,
                                                          By counsel:

 JACKSON & CAMPBELL, P.C.


          _-J        e._-
 James N. Markels CVSB
 j   markels@jackscamp.com
 1120 20th Street, N.W.
 South Tower, Third Floor
 Washington, D.C. 20036-3437
 Telephone: (202) 457 -1600
 Facsimile: (202) 457 -l 67 8
 Counsel for Defendant Fleet Transit, Inc.




     420588 I v. I
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 11 of 17 PageID# 16




                                 qqSTIH,gArP'.,gSf$          4

                                                                     and accurate copy of the
         I hereby certify that on the lgth day of February, 2019, a true
 foregoing, with a Memorandum of Points    and Authorities and a proposed form of Order, was
 served via first olass mail and email on:

 Kara lSistie Bennis, Esquire
 WINCFIELD, GINSBURG & LIPP, P.C.
 700 Fifth Street, N.W., Suite 300
 Washington, D.C.20001
 Counselfor Plaintif

                                                      James N. Markels




                                                  2

 420688 lv, I
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 12 of 17 PageID# 17




 VIRGINIA:

                     IN THE CIRCUIT COURT F'OR THE COTJNTY OF FAIRFAX

 JUAN CARLOS MENDEZ,                                  )
                                                      )
                      Plaintiff,                      )
                                                      )
 V.                                                   )             Case No. CL2018-15786
                                                      )
 SHAUGH-TAI FOGG, et aL'                              )
                                                      )
                      Defendants.                     )
                                                       \

                          MEMORANDUM OF POINTS AND AUTHORITIES
                       IN SUPJOBT 9F Dp MURRnR O-.!',FLDnT'rRAN Str. INC.

            COMES NOW Defendant Fleet Transit, Inc. ("Fleet Transit"), by undersigned counsel,

 pursuant to Rule 3:8 of the Rules of the Supreme Court of Virginia" and hereby submits this

 Demurrer to the Complaint frled by Plaintiff Juan Carlos Mendez, and respectfully request that

 its Demurrer be sustained Count II of the Complaint be dismissed with prejudice as againstthis

 defendant.

                                                Standard of Review

            It is well-established that a demuner determines whether the plaintiff            has properly pled


 facts to state a cause of action, Tronfeldv. Nationwide MuL Ins. Co',272Ya.709,712,636

 S.E.2d      447   , 449 (2006). "A   demurrer tests the legal sufficiency of facts alleged in pleadings, not

 the strength of proof." Glazebrookv. Bd. of Supervisors,266Ya,550, 554, 587 S.E.2d 589' 591

 (2003). As a result, this Court should treat all properly pled facts           as true   for the purpose of

 resolving the demurrer. Id. "Ademurrer does not, however, admit the correctness of the

 pleader's conclusions of law." YwefovslE v.               St,   John's Wood Apts.,26l Ya.97,102,540 S.E.2d

  r34, t37 (2001).




  420688   lv.l
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 13 of 17 PageID# 18




                                      Facts as Alleged bY the Plaintiff

           The Plaintiff alleges that on February 8,2019, he and Defendant Shaugh-Tai Fogg

 ("Fogg") were both driving south-bound on I-495 in Fairfax, Virginia. Complaint,llfll-2. Fogg is

 alleged to be Fleet Transit's employee as of that date. Id. at !f3. Plaintiff alleges that Fogg

 negligently struck Plaintiff s vehicle while driving        a   vehicle owned by Fleet Transit. Id. at\\3,

 6-7. As a result of the impact, Plaintiff alleges that he suffered injuries. Id.       atl8.

           In the alternative, in Count II of the Complaint, Plaintiff alleges that Fleet Transit

 "negligently and carelessly operated his motor vehicle, so as to cause a collision with Plaintiff

 Mendez." Id.     atlll,   Plaintiff further alleges that Fleet Transit    'owas negligent in the operation   of

 the vehicle by failing to pay full time and attention to the operation of the vehicle, failing to look

 to avoid the collision, failing to obey all posted road signs and signals, failing to exercise

 reasonable care in the operation of a vehicle, failing to avoid a collision, and otherwise by

 operating the vehicle in a negligent and careless manner in violation with the traffic rules and

 regulations then and there in effect." Id. atfll2, Plaintiff then alleges that because of Fleet

 Transit's negligence, Plaintiff suffered injuries. Id' at\13.

                                                 ARGUMENT

            The allegations in Count    II of the Complaint against Fleet Transit are identical to those

 against Defendant Fogg, as though Fleet Transit were an alternative driver just like Defendant

 Fogg. That count should be dismissed because Fleet Transit, an incorporated entity, could not

 possibly have been driving the vehicle as alleged by the Plaintiff. "[C]orporations are merely

  associations of individuals united for a special purpose . . ." Pembina Consolidated Silver Mining

  & Milling Co.    v.   Pennsylvania,l25 U,S, 181, 189 (1888); and see Dupont v. Winchester Medical




                                                         2

  420688 I v. I
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 14 of 17 PageID# 19




 Center, Inc,,34 Va. Cir. 105 (Winchestcr Cir. Ct.)       ("A corporation by its very nature only acts

 through its employees and agents , . .").

           The allegations of Count II also do not constitute a claim under respondeat superior. 'oBy

 definition, respondeat superior is wholly vicarious in nature, . . . and '[v]icarious tiability is

 liability for the tort of another person[,f"' Parker v, Carilion Clinic,296Ya.3l9,332,       n.3, 819

 S.E.zd 809, 817 (201S) (citations omitted). Plaintifls claim that Fleet Transit itself was

 negligent in the operation of the vehicle is not a claim for vicarious liability. Even if Count II

 could plausibly be read as a claim for respondeat superior, which it cannot on its own terms since

 it specifically   alleges that Fleet Transit was the one operating the vehicle, the demuner must still

 be sustained. "To plead respondeat superior liability, a plaintiff must allege that the injury caused

 by the act of an employee . . , occurred within the scope of the employment relationship ." Butler

 v. Southern States Co-op, Inc.,27QYa. 459,466,620 S.E.2d 768,773 (2005). There is no such

 allegation in the Complaint.

                                              CONCLUSION

           For the above reasons, Defendant Fleet Transit, Inc. respectfully requests that this

 Demurrer be sustained, and that Count II be dismissed with prejudice, along with any other relief

 this Court deems just and necessary.

                                                            Respectfully submitted,

                                                            FLEET TRANSIT, INC.,
                                                            By counsel:




                                                      3


  420688 lv. I
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 15 of 17 PageID# 20




 JACKSON & CAMPBELL, P.C



  ames N. Markels         #6
                       com
 j nrarkel a@j aekscamp;
 1120 20ut Street, N.W.
 Squth Tower, Third Floor
 Washington, D.C. 20036'3437
 Telephone: Q02) 457'1600
 Facsimile: (202) 457 -167 8
 Counsel for Defendant Fleet Transit, Inc'




                                             4

   420688 I v.   I
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 16 of 17 PageID# 21




 VIRGINIA:

                  IN THE CIRCUIT COURT FOR THE COUNTY                        OF'   FAIRFAX

 JUAN CARLOS MENDEZ,                                 )
                                                     )
                  Plaintiff'                         )
                                                     )
 v-                                                  )       Case No. CL20f8-15786
                                                     )
 SHAUGH-TAI FOGG, et aL,                             )
                                                     )
                  Defendants.                        )
                                                     \

                                                     oRpE4

            UPON CONSIDERATION of the Demurrer to the Complaint filed by Defendant Fleet

 Transit, Inc., and any opposition thereto, and

            IT APPEARING           the Demurrer should be sustained, it is hereby

            ORDERED, that the Demurrer be, and hereby is, SUSTAINED IN ITS ENTIRETY;

 and   it is hereby

            ORDERED, that Count II of PlaintifPs Complaint be, and hereby is, DISMISSED

 WITH PREJUDICE.

            By my hand this          day   of                        2QT9,

                               -
                                                             Circuit Court Judge




  420688 I v. I
Case 1:19-cv-00240-IDD Document 1-2 Filed 02/27/19 Page 17 of 17 PageID# 22




 WE ASK FOR THIS:



 James             (vsB
 JACKSON & CAMPBELL, P.C.
 l]r20 z}th Street, N.W.
 South Tower, Third Floor
 Washington, D.C, 20036
 Phone: Q02) 457-1600
 Facsimile: (202) 457 -167 8
 Email: jmarkels@ ackscamp.com
 Counselfor Defendant Fleet Transit, Inc,



 SEEN AND



 Kara Kristie Bennis (VSB #65266)
 WINGFIELD, GINSBURG & LTPP, P.CI
 700 Fifth Street, N,W., Suite 300
 Washington, D.C, 20001
 Phone: (202) 789-8000
 Facsimile: (87 7) 47 l-20t9
 Counselfor Plaintiff




                                            2

  4206881v.1
